—In a medical malpractice action to recover damages for personal injuries, etc., the defendant Sharda Dave appeals from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered September 17, 1999, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Based upon, inter alia, the conflicting medical affidavits proffered by the parties, the Supreme Court correctly concluded that issues of fact exist precluding an award of summary judgment to the appellant physician (see, Rojas v McDonald, 267 AD2d 130; DaRonco v White Plains Hosp. Ctr., 215 AD2d 339; Zimmer v Phelps Mem. Hosp. Ctr. Corp., 140 AD2d 436).
The parties’ remaining contentions are without merit. Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.